Weinstein, J.,
dissents and votes to reverse the judgment and dismiss the proceeding on the merits, in the following memorandum: In November 1977, petitioner, who was at that time a full-time tenured elementary school teacher, started work as a “half-time” guidance counselor at the elementary school where she taught. From November, 1977 until June, 1978, petitioner split her full-time duties equally between her positions as a half-time guidance counselor and a half-time elementary teacher. In June, 1978, petitioner was notified that, as the least senior teacher in the elementary tenure area, she would be excessed effective the end of the school year due to declining enrollment. Shortly thereafter, a full-time position as a guidance counselor became available and the board of education appointed petitioner to that position for a two-year probationary term, beginning in September, 1978. In a letter dated February 29, 1980, the superintendent of schools notified petitioner of his intention not to recommend her for tenure in the guidance area and that her employment with the school district would, thus, cease as of June 30,1980. The respondent board of education adopted this recommendation and terminated petitioner’s services, effective June 30, 1980. I concur with the findings of the Supreme Court that part 30 of the Rules of the Board of Regents (“Tenure Areas”) (8 NYCRR 30.1 et seq.) is applicable to the instant case. Petitioner falls within the category of a professional educator who has acquired tenure in one area and has then been assigned by the board of education to devote a substantial portion of her time to another tenure area and received a probationary appointment in that latter area, after August 1,1975 effective *1037date of part 30 (see 8 NYCRR 30.12, 30.19 [d]). I reject petitioner’s contention, however, that she acquired tenure by acquiescence in the guidance area, based upon her service as both a part-time and full-time guidance counselor prior to her termination by the board of education. In Matter of Ceparano v Ambach (53 NY2d 873) the Court of Appeals upheld the determination of the commissioner that a teacher could not accrue credit toward fulfilling the probationary term requirement for the period she served in a part-time position, after the effective date of part 30. The case law dealing with situations prior to the promulgation of part 30 holds that a teacher cannot obtain credit towards the completion of a probationary period based upon part-time service in a tenure area (see, e.g., Matter of Reisinger v Board of Educ., 57 AD2d 868; Matter of Rosenberg v Board of Educ., 51 AD2d 551; Matter of Nyboe v Allen, 7 AD2d 822; Matter of Myers, 18 Ed Dept Rep 198). Pursuant to 8 NYCRR 30.9 (d), however, a teacher like petitioner who has acquired tenure in one area and is then assigned by the board of education to devote a substantial portion of her time, defined in the regulations as “40 percent or more of the total time spent by a professional educator in the performance of his duties”, excluding certain activities (8 NYCRR 30.1 [g]), to work in another tenure area, must receive a probationary appointment in that new tenure area. Thus, the language of the regulations strongly suggests that a teacher should, under certain circumstances, receive credit towards the completion of the probationary term, based upon part-time service in a given tenure area. The concluding sentence of 8 NYCRR 30.9 (d) provides that the board of education shall confer or deny tenure to a teacher, like petitioner, who has been appointed to serve in part-time positions in more than one tenure area, “in the manner prescribed by statute.” Therefore, the regulations do not explicitly prescribe the manner in which a teacher serving in a part-time position shall accrue credit toward the completion of the probationary'term. Even if this court accepts the contention of petitioner, that, based upon the language in 8 NYCRR 30.9 (d), her probationary appointment in the guidance tenure area should have commenced when she began service in the half-time guidance position in November, 1977, in the absence of a specific provision in the Education Law or in the regulations promulgated by the Board of Regents, it would be inequitable to credit petitioner with more than one half the time a full-time teacher would accrue towards the completion of the probationary term, based upon her part-time service as a guidance counselor for a portion of the 1977-1978 school year. Therefore, on February 29,1980, when the superintendent of schools informed petitioner that he would not be recommending her for tenure, petitioner had not accrued more than two years of full-time credit towards the completion of her probationary term in the guidance tenure area. The board of education may not vote to award tenure to a teacher who does not receive the recommendation of the superintendent of schools (see Education Law, § 2509, subd 2; § 3012, subd 2). Therefore, petitioner’s service with the school district subsequent to the superintendent’s recommendation to deny her tenure on February 29,1980 did not meet the requirements for tenure by acquiescence or estoppel which “results when a school board fails to take the action required by law to grant or deny tenure and, with full knowledge and consent, permits a teacher to continue to teach beyond the expiration of her probationary term” (Matter of Lindsey v Board of Educ., 72 AD2d 185,186; see, also, Matter of Cole v Board of Educ., 90 AD2d 419; Matter of Marcus v Board. of Educ., 64 AD2d 475, 477; Matter of Hagen v Board of Educ., 59 AD2d 806). Petitioner’s contention that she is entitled to credit pursuant to the Jarema Act (Education Law, § 2509, subd 1, par [a]) for the service she rendered during the 1977-1978 school year as a half-time guidance counselor, even if she were a substitute at the time, also lacks merit. All of the decisions which have allowed a teacher to credit *1038service as a substitute towards the fulfillment of the probationary term requirement have involved teachers who served as regular full-time substitutes for at least a complete school term (see Matter of Imhof, 17 Ed Dept Rep 208; Matter of Motak, 16 Ed Dept Rep 358; Matter of Waterman, 13 Ed Dept Rep 68; Matter of Artale, 13 Ed Dept Rep 84; cf. Matter of Robbins v Blaney, 87 AD2d 39, affd 59 NY2d 605). Thus, there is no authority for awarding Jarema Act credit for part-time substitute service.